Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first stabilizer” and the “second stabilizer”, the “proximal brim” must be shown or the feature(s) canceled from the claim(s).  It appears these features may just not have been labeled.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600.  
The drawings are objected to because photographs are not permitted and because figure 40A contains an arrow with no reference number attached to it.  Please submit proper drawings of the photographed figures.  See MPEP 608.02V(b):  “Photographs.— (1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, “adapted to be perpendicularly positioned” is unclear since there is no reference point.  Perpendicularly positioned in comparison to the adductor, the ground, the socket, etc.?  Further, “first distal end first end” in line 3 of the claim is unclear. It appears that the last “first end” should be deleted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley (2013/0123940A1) in view of Alley (2014/0121783A1).

In regard to claim 1, Hurley teaches a transfemoral level prosthetic socket apparatus for attaching a prosthetic to a limb of a user (fig 1) comprising: 
a first stabilizer unit 4 having a first proximal end and a first distal end first end and adapted to be perpendicularly positioned near an adductor muscle group of said user (fig 1; perpendicular to the thigh, at least a portion is near an adductor muscle group); 
a second stabilizer unit 6 having a second proximal end and a second distal end and adapted to be perpendicularly positioned between a hamstring and a lateral quadriceps of said user (fig 1, perpendicular to the thigh; at least a portion is between the hamstring and lateral quadricep); 
a proximal brim 40 made of a complaint material [0188: flexible inner 44 part of 22 as shown in fig 4) spanning from said first proximal end of said first stabilizer to said second proximal end of said second stabilizer and adapted to support said limb (fig 4, runs the whole length of the socket [0147], supports limb by encompassing it within the socket); 
a first adjustable [0185: telescoping] member 1 having a length located opposite of said proximal brim (below the proximal brim therefore opposite a portion of the brim) and spanning from said first proximal end of said first stabilizer 3 to said second proximal end of said second stabilizer 6 wherein said length is adjustable (extends between proximal end of both 3 and 6 with a telescoping length as shown in fig 1, [0185]);
and a second adjustable member 2 having a first end attached to said first stabilizer 3, a second end attached to said second stabilizer 6 (fig 1), wherein said second adjustable member 2 is adapted to be adjustable in length. [0185: telescoping; fig 1, see set screws 9 to adjust length]
However, Hurley does not teach a floating member.
Alley teaches a floating member 5 (fig 20) having a third proximal end and a third distal end perpendicularly positioned between said first stabilizer and said second stabilizer opposite and below said proximal brim and adapted capture and control said limb within said socket. (as shown in figure 20, 5 is placed between two stabilizers and therefore would be placed in this configuration with the stabilizers of Hurley, which is below the proximal brim and opposite a portion of the proximal brim)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Alley’s floating member with the invention of Hurley because the paddles are configured to correct or stabilize the body [0115].

Conclusion
Please note, the attached prior art Martin_Bionics may constitute a prior public disclosure of subject matter that was newly added in the CIP application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774